Lawrence, Judge:
The appeals for a reappraisement enumerated in schedule “A,” attached to and made part of tbe decision herein, present tbe question of tbe proper value for appraisement purposes of certain floor polishers which are identified on tbe invoices accompanying tbe entries covered by said appeals with tbe letter “A” and initials “HG” of Examiner H. Golub.
By stipulation of the parties, it has been agreed that when the items of merchandise, marked and initialed as aforesaid, were exported from England, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in tbe principal markets of England, nor was it freely offered for sale to all purchasers in tbe principal markets of England for exportation to tbe United States, nor was it freely offered for sale in tbe principal market of tbe United States to all purchasers. It was further stipulated and agreed tbat tbe cost of production of said floor polishers was £7.13.8 each, net packed, British sterling.
Upon tbe agreed facts of record, I find and bold tbat cost of production, as that value is defined in section 402(f) of tbe Tariff Act of 1930 (19 U.S.C. § 1402(f)), is the proper basis of value for tbe floor polishers *508in issue and that said value is £7.13.8 each, net packed, British sterling.
As to any other merchandise, the appeals are dismissed.
Judgment will be entered accordingly.